Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9 and 12-20 are currently pending in the present application, with claims 1 and 15 being independent. Claims 1, 4, 5, 15, 17, and 18 have been amended and claims 10 and 11 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,475,219 and US Patent 10,803,639 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 8, filed 14 October 2021, along with the terminal disclaimer filed on the same date, with respect to double patent rejection of claims 1-20 have been fully considered and are persuasive. The double patenting rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 14 October 2021, with respect to the objection to drawings, along with the accompanying amendments received on the same date have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 14 October 2021, with respect to the objection to the claims, along with the accompanying amendments received on the same date have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 8, filed 14 October 2021, with respect to the 35 U.S.C. 112(b) rejections of claims 4, 5, 17, and 18, along with the accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 4, 5, 17, and 18 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Xie (Reg. No. 70,890) on 27 October 2021.

The application has been amended as follows: 
1.	(Currently Amended)	A computer-implemented method comprising:
accessing a first dataset and a second dataset, the first dataset representing a first dimension of an entity and the second dataset representing a second dimension of the entity that is different than the first dimension; 
plotting the first dataset and the second dataset within a first multidimensional arc chart, the first multidimensional arc chart being divided into at least a first section associated with a first arc length and a second section associated with a second arc length, the second section being at least partially different from the first section, the plotting comprising plotting the first dataset in the first section of the first multidimensional arc chart and plotting the second dataset in the second section of the first multidimensional arc chart, wherein a value of the first dimension is defined by a first position along the first arc length and a value of the second dimension is defined by a second position along the second arc length, wherein different positions along the first arc length represent different points in time and different positions along the second arc length represent different points in time; 

displaying an interface that comprises the first multidimensional arc chart. 

4.	(Currently Amended)	The method of claim 3, wherein the first section is associated with a first set of arc lengths including the first arc length and the second section is associated with a second set of arc lengths including the second arc length

15.	(Currently Amended)	A system, comprising:
	at least one memory storing computer-executable instructions; and
	at least one processor configured to access the at least one memory and execute the computer-executable instructions to:
	access a first dataset and a second dataset, the first dataset representing a first dimension of a first entity and the second dataset representing a second dimension of the entity that is different than the first dimension; 
	plot the first dataset and the second dataset within a first multidimensional arc chart, the first multidimensional arc chart being divided into at least a first section associated with a first arc length and a second section associated with a second arc length, the second section being at least partially different from the first section, the plotting comprising plotting the first dataset in the first section of the first multidimensional arc chart and plotting the second dataset in the second section of the first multidimensional arc chart, wherein a value of the first dimension is defined by a first position along the first arc length and a value of the second dimension is defined by a second position along the second arc length, wherein different positions along the first arc length represent different points in time and different positions along the second arc length represent different points in time;
continuously update, along first positions of the first arc length and along second positions of the second arc length, respective subsets of the first dataset and the second dataset 
display an interface that comprises the first multidimensional arc chart.

17.	(Currently Amended)	The system of claim 16, wherein the first section is associated with a first set of arc lengths including the first arc length and the second section is associated with a second set of arc lengths including the second arc length

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘previously presented’ claims as set forth in the most recent office action. 
In the context of newly amended claims 1 and 15, when considered as a whole, the prior art of record does not teach or reasonably suggest the specific ordering of the claimed limitations when afforded their broadest reasonable interpretation in light of the originally filed disclosure. Using claim 1 as an example, when considered as a whole with the remaining limitations, the prior art does not teach or reasonably suggest “plotting the first dataset and the second dataset within a first multidimensional arc chart, the first multidimensional arc chart being divided into at least a first section associated with a first arc length and a second section associated with a second arc length, the second section being at least partially different from the first section, the plotting comprising plotting the first dataset in the first section of the first multidimensional arc chart and plotting the second dataset in the second section of the first multidimensional arc chart, wherein a value of the first dimension is defined by a first position along the first arc length and a value of the second dimension is defined by a second position along the second arc length, wherein different positions along the first arc length represent different points in time and different positions along the second arc length represent different points in time; continuously updating, along first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either telephone the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613                                                                                                    I